
	
		II
		111th CONGRESS
		1st Session
		S. 59
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health
		  Service Act to make certain graduate programs in professional psychology
		  eligible to participate in various health professions loan
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen the Public Health Service
			 Act.
		2.Participation in various health professions
			 loan programs
			(a)Loan agreementsSection 721 of the
			 Public Health Service Act (42 U.S.C.
			 292q) is amended—
				(1)in subsection (a), by inserting , or
			 any public or nonprofit school that offers a graduate program in professional
			 psychology after veterinary medicine;
				(2)in subsection (b)(4), by inserting ,
			 or to a graduate degree in professional psychology after or
			 doctor of veterinary medicine or an equivalent degree; and
				(3)in subsection (c)(1), by inserting ,
			 or schools that offer graduate programs in professional psychology
			 after veterinary medicine.
				(b)Loan provisionsSection 722 of the
			 Public Health Service Act (42 U.S.C.
			 292r) is amended—
				(1)in subsection (b)(1), by inserting ,
			 or to a graduate degree in professional psychology after or
			 doctor of veterinary medicine or an equivalent degree;
				(2)in subsection (c), in the matter preceding
			 paragraph (1), by inserting , or at a school that offers a graduate
			 program in professional psychology after veterinary
			 medicine; and
				(3)in subsection (k)—
					(A)in the matter preceding paragraph (1), by
			 striking or podiatry and inserting podiatry, or
			 professional psychology; and
					(B)in paragraph (4), by striking or
			 podiatric medicine and inserting podiatric medicine, or
			 professional psychology.
					3.General provisions
			(a)Health professions dataSection 792(a) of the
			 Public Health Service Act (42 U.S.C.
			 295k(a)) is amended by striking clinical and inserting
			 professional.
			(b)Prohibition against discrimination on basis
			 of sexSection 794 of the
			 Public Health Service Act (42 U.S.C.
			 295m) is amended in the matter preceding paragraph (1) by striking
			 clinical and inserting professional.
			(c)DefinitionsSection 799B(1)(B) of the
			 Public Health Service Act (42 U.S.C.
			 295p(1)(B)) is amended by striking clinical each place the term
			 appears and inserting professional.
			
